Exhibit 10.9

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the "Agreement”) is entered into as of
February 1, 2017, by and between Minn Shares Inc. (the “Company”) and Damon R.
Cuzick (“Executive”). This Agreement will become effective upon the Closing of
the transaction set forth in that separate Agreement and Plan of Securities
Exchange, dated January 11, 2017, by and among EVO CNG, LLC, Minn Shares Inc.,
and the other parties thereto, as Closing is defined therein (the “Effective
Date”). Absent such Closing, this Agreement shall be null and void and of no
force or effect.

 

1.        Duties and Scope of Employment.

 

(a)         Positions and Duties. During the Employment Term (as defined below),
Executive will be employed as the Chief Operating Officer (the “COO”) of the
Company and shall report to the Company’s Chief Executive Officer (the “CEO”).
Executive’s authority, duties, and responsibilities will correspond to
Executive’s position and will include any particular authority, duties, and
responsibilities consistent with Executive’s position that the CEO may assign to
Executive from time to time.

 

(b)        Obligations. During the Employment Term, Executive is required to
faithfully and conscientiously perform his assigned duties and to diligently
observe all of his obligations to the Company. Executive agrees to devote an
average of forty (40) hours per week in the performance of his duties hereunder,
and Executive agrees to utilize his skill and experience in the performance of
his duties and advancing the Company’s interests. The foregoing shall not
preclude Executive from (i) engaging in civic, charitable or religious
activities (including serving as a director, trustee or officer) or, with the
prior written consent of the Company’s Board of Directors (the “Board”), from
serving on the boards of directors of other private companies or (ii) engaging
in investments, including real estate investments and acting as the general
partner or manager thereof, as long as such activities do not interfere or
conflict with Executive’s responsibilities or duties hereunder which shall
remain the focus of his primary business activities. Executive shall comply with
and be bound by Company’s operating policies, procedures, and practices from
time to time in effect during his employment that apply to all executive
employees of the Company. By signing this Agreement, Executive confirms to the
Company that he has no contractual commitments or other legal obligations that
would prohibit him from performing his duties for the Company.

 

(c)        Employment Term. The term of this Agreement shall be four (4) years
commencing on the Effective Date, unless terminated earlier pursuant to the
terms herein (the “Initial Term”). Unless earlier terminated pursuant to the
terms herein, the Initial Term shall be automatically renewed for consecutive
additional one-year terms (each, a “Renewal Term”) upon the expiration of the
Initial Term or any Renewal Term unless the Company or Executive delivers to the
other at least 90 days prior to the expiration of the Initial Term or the
then-current Renewal Term, as the case may be, a written notice specifying that
the term of Executive’s employment will not be renewed at the end of the Initial
Term or the then-current Renewal Term, as the case may be. Like the Initial
Term, the then-current Renewal Term is subject to earlier termination pursuant
to the terms herein. The Executive’s period of employment hereunder is referred
to herein as the “Employment Term,” whether the Initial Term, the then-current
Renewal Term, or the shorter period through the date of an earlier termination
thereof as provided elsewhere herein The notice of non-renewal given by the
Company is referred to herein as the “Company’s Non-Renewal.” The notice of
non-renewal given by Executive is referred to herein as the “Executive’s
Non-Renewal.”

 



 

 

 

(d)        Place of Performance. Executive will primarily report to the
Company’s principal office, which is currently located in the Phoenix, Arizona
area. Executive may, in his discretion, perform his duties and responsibilities
from his personal office or his principal residence. Executive understands and
agrees that his duties will include reasonable travel, including but not limited
to travel to offices of the Company, its Affiliates, and such other business
travel as is reasonably necessary and appropriate to the performance of
Executive’s duties hereunder, subject to reimbursement of expenses pursuant to
Section 6 below.

 

2.        At-Will Employment. The parties agree that Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time, upon
written notice, either by the Company without Cause (in any such case,
“Company’s At-Will Termination”) or by Executive without Good Reason (in any
such case, “Executive’s At-Will Termination”). Executive understands and agrees
that neither his job performance for, nor promotions, commendations, bonuses or
the like from, the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company. However, as described in this Agreement, Executive
may be entitled to Severance Pay (defined below) and Severance Benefits (defined
below) depending upon the circumstances of the termination of the Employment
Term as set forth in Section 7(b) below.

 

3.        Compensation.

 

(a)         Initial Base Salary. During the Employment Term, the Company will
pay Executive an annual base salary as compensation for his services (the “Base
Salary”) at the initial rate of $180,000. The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices. The Base
Salary will be subject to review and adjustments will be made based upon the
Company’s standard practices.

 

(b)         Annual Incentive Bonus. During the Employment Term, Executive will
be eligible to earn an annual incentive bonus (an “Annual Bonus”) under the same
or substantially same bonus arrangement, plan or program as in effect for other
executive employees of the Company from time to time and based upon the same
general objective standards as are applied to the other executive employees of
Company, provided that Executive’s personal performance objective’s shall be
unique to his role as COO. Consistent therewith, the Board (or a committee of
the Board, if applicable) will determine Executive’s target bonus opportunity
and the criteria for earning such bonus, as well as Executive’s achievement of
such criteria, and the amount of the Annual Bonus earned and payable to
Executive for such year. Any Annual Bonus that is earned and becomes payable
pursuant to this Section 3(b) will be paid no later than March 15 of the
calendar year immediately following the calendar year to which the Annual Bonus
relates. Executive’s Annual Bonus for calendar year 2017 shall be prorated on a
weekly basis for his period of employment in such year. Executive must remain
employed by the Company through December 31 of the applicable calendar year to
be eligible to earn an Annual Bonus for such year; provided, however, that if
the Employment Term ends prior to December 31 by reason of either termination by
Executive for Good Reason or by the Company’s At-Will Termination, the Annual
Bonus for such partial calendar year shall be prorated on a weekly basis for his
period of employment in such year. The determinations of the Board (or a
committee thereof) with respect to the Annual Bonus will be final and binding
unless there is direct evidence that the determination was in violation of the
terms and provision of this Section 3(b) or the applicable program, plan or
arrangement.

 



 -2- 

 

 

(c)         Equity. During the Employment Term, Executive will be eligible to
receive awards of stock options pursuant to the same or substantially same stock
option arrangement, plan or program as in effect for other executive employees
of the Company from time to time and based upon the same objective standards as
are applied to the other executive employees of Company. Consistent therewith,
the Board (or a committee of the Board, if applicable) will determine whether
Executive will be granted any such equity awards and the terms of any such award
in accordance with the terms of the applicable program, plan or arrangement that
may be in effect from time to time.

 

4.        Employee Benefits. During the Employment Term, Executive will be
entitled to participate in the employee benefit plans and programs currently and
hereafter maintained by the Company of general applicability to other executive
employees and to employees generally of the Company, subject to eligibility
requirements and the applicable terms and conditions of the subject plan or
program and the determination of any committee uniformly administering such plan
or program. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time. In addition, the Company
will cause Executive to be covered by a directors and officers liability
insurance in an amount and scope of coverage customary for the size and industry
of the Company’s business (but in no event less than $2,000,000), commencing on
the date provided in the Agreement and Plan of Securities Exchange described in
the preamble of this Agreement.

 

5.        Vacation. During the Employment Term, Executive will be receive and be
paid vacation of not less than 20 days per calendar year, prorated for any
partial calendar year of employment, in accordance with the Company’s standard
vacation policy (including, without limitation, its policy on the maximum
accrual, carry-over and payout), with the timing and duration of specific
vacations mutually and reasonably agreed to by Executive and the President.

 

6.        Expenses. During the Employment Term, the Company will reimburse
Executive for reasonable travel, lodging, meal, entertainment or other expenses
incurred by Executive in the furtherance of or in connection with the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 

7.        Accrued Obligations; Severance; COBRA.

 

(a)         Accrued Obligations. Upon the termination or expiration of the
Employment Term for any reason, Company shall pay to Executive the following:
(i) all unpaid Base Salary through the last day of the Employment Term; (ii) all
unreimbursed expenses that otherwise are payable to Executive pursuant to
Section 6 above, and (iii) all other accrued payments or benefits to which
Executive is entitled and has earned under the terms of any applicable
compensation, bonus, award or similar arrangement, plan or program
(collectively, the “Accrued Obligations”). The Accrued Obligations shall be paid
to Executive in a lump sum in cash within thirty (30) days following the
termination or expiration of the Employment Term, unless otherwise required by
law or the terms of the applicable arrangement, plan or program, in which case
the same shall be paid as soon as permitted thereunder.

 

(b)        Severance. If the Employment Term ends by reason of either
termination by Executive for Good Reason, by the Company’s At-Will Termination,
or by the Company’s Non-Renewal of the Initial Term or any Renewal Term, the
Company shall pay to Executive the greater of (as applicable, “Severance Pay”)
(i) an amount equal to the product of (A) the number of full or partial months,
if any, in the period beginning on the date the Employment Term ended and ending
on the date the Initial Term would have ended, if later than the date the
Employment Term actually ended, multiplied by (B) Executive’s monthly
Base Salary (as in effect immediately prior to the termination date) or (ii) an
amount equal to one-half of Executive’s annual Base Salary (as in effect
immediately prior to the termination date). The Severance Pay shall be paid by
the Company to Executive in substantially equal monthly installments, without
reduction or set off (other than as provided in Section 11(a) below), in
accordance with the Company’s standard payroll procedures, commencing on the
60th day following the termination or expiration of the Employment Term,
provided that the revocation period(s) set forth in the Release Agreement set
forth in Section 8(a) below have expired without revocation. If the Employment
Terms ends by reason of either termination by the Company for Cause or by
Executive’s Non-Renewal or by Executive’s At-Will Termination, or due to
Executive’s death or disability, no Severance Pay will be paid to Executive.

 



 -3- 

 

 

(c)         COBRA. If the Employment Term ends by reason of either termination
by Executive for Good Reason, by the Company’s At-Will Termination, or by the
Company’s Non-Renewal of the Initial Term or any Renewal Term, to the extent
Executive and Executive’s spouse and/or dependent children properly (and timely)
elect COBRA continuation coverage under the Company’s group health insurance
plan, the Company shall pay, on Executive’s behalf, all of the premiums due for
such coverage for a period beginning on the date the Employment Term so ended
and ending on the earliest to occur of (as applicable, “Severance Benefits”)
(i) the date on which Executive is no longer entitled to COBRA continuation
coverage under the Company’s group health insurance plan, or (ii) the last day
of the month that includes or immediately precedes the first day that Executive
is covered under another employer’s group health insurance plan; provided,
however, that notwithstanding the foregoing or any other provision in this
Agreement to the contrary, the Company may unilaterally amend this Section 7(c)
or eliminate the benefit provided hereunder, upon written notice to Executive,
but only if and to the extent necessary to avoid the imposition of excise taxes,
penalties or similar charges on the Company, including, without limitation,
under Code Section 4980D. If the Employment Terms ends by reason of either
termination by the Company for Cause or by Executive’s Non-Renewal or by
Executive’s At-Will Termination, or due to Executive’s death or disability, no
Severance Benefits will be owing to Executive.

 

8.        Conditions to Receipt of Severance Pay and Severance Benefits.

 

(a)         Release of Claims. The receipt of Severance Pay and Severance
Benefits will be subject to Executive signing, delivering, not revoking and
complying with a general release and waiver of claims in favor of the Company
and its officers, directors and affiliates, which general release and waiver of
claims shall be in a form prepared by the Company, in its reasonable discretion.
By way of example and not limitation, the general release and waiver of claims
will include any claims for wages, bonuses, employment benefits, or damages of
any kind whatsoever, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any legal restriction on the Company’s right to terminate
employment, or any federal, state or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
federal Age Discrimination in Employment Act, the American with Disabilities
Act, the Family and Medical Leave Act, or any other legal limitation on the
employment relationship.

 



 -4- 

 

 

(b)         Compliance with Covenants. The receipt of Severance Pay and
Severance Benefits will be subject to Executive’s compliance with Sections 9(a),
9(b), 9(c) and 9(d) of this Agreement. In the event Executive breaches any of
Sections 9(a), 9(b), 9(c) or 9(d), (i) all remaining payments of Severance Pay
and/or Severance Benefits to which Executive otherwise is entitled pursuant to
Section 7(b) and Section 7(c) will immediately cease, and (ii) Executive will
repay, or cause to be repaid, to the Company the full amount of any payments of
Severance Pay and Severance Benefits previously paid by the Company to Executive
or on behalf of Executive pursuant to Section 7(b) and/or Section 7(c) prior to
the date of such breach.

 

9.        Restrictive Covenants.

 

(a)         Non-Competition. In recognition of the consideration provided
herein, Executive agrees that, during the Employment Term and ending on the
later to occur of (i) the twelve (12) month anniversary following the
termination or expiration of the Employment Term or (ii) the last day of the
Severance Pay period as set forth in Section 7(b) (as applicable, the
“Restricted Period”), Executive shall not either directly or indirectly, whether
for consideration or otherwise: (i) engage in (except on behalf of the Company
or any of its Affiliates), or compete with the Company or any of its Affiliates
in, a Competing Business anywhere in the Territory (any such entity, a
“Competing Entity”); or (ii) form or assist others in forming, be employed by,
perform services for, become an officer, director, member or partner of, or
participant in, or consultant or independent contractor to, invest in or own any
interest in (whether through equity or debt securities), assist (financially or
otherwise) or lend Executive’s name, counsel or assistance to, any Competing
Entity.

 

(b)        Non-Solicitation. In recognition of the consideration provided
herein, Executive agrees that, during the Restricted Period, Executive shall not
either directly or indirectly, whether for consideration or otherwise: (i)
solicit or accept business from any customer of the Company for the purpose of
providing goods or services in a Competing Business or solicit or induce any
customer of the Company to terminate, reduce or alter in a manner adverse to the
Company, any existing business arrangement or agreement with the Company, (ii)
be employed by any customer of the Company or (iii) solicit, hire, attempt to
solicit or attempt to hire any person who is or was an employee of the Company
or any of its Affiliates at any time during the twelve (12) months prior to such
solicitation or hire. The restrictions set forth in this Section 9(b) shall not
prohibit any form of general advertising or solicitation that is not directed at
a specific person or entity or does not relate to a Competing Business.

 



 -5- 

 

 

(c)         Non-Disclosure and Non-Use of Confidential Information. At all times
both during the Employment Term and thereafter, Executive agrees that he will
not, either directly or indirectly, (i) divulge, use, disclose (in any way or in
any manner, including by posting on the Internet), reproduce, distribute, or
reverse engineer or otherwise provide Confidential Information to any person,
firm, corporation, reporter, author, producer or similar person or entity; (ii)
take any action that would make available Confidential Information to the
general public in any form; (iii) take any action that uses Confidential
Information to solicit any customer of the Company or prospective customer (with
whom the Company has had a substantive discussion on it becoming a customer of
the Company within the immediately preceding twelve (12) months) in violation of
Section 9(b); or (iv) take any action that uses Confidential Information for
solicitation of, or marketing for, any service or product on Executive’s behalf
or on behalf of any entity other than the Company or its Affiliates with which
Executive was in fact associated, except (A) as required in connection with the
performance of such Executive’s duties to the Company or any of its Affiliates,
(B) as required to be included in any report, statement or testimony requested
by any municipal, state or national regulatory body having jurisdiction over
Executive, (C) as required in response to any summons or subpoena or in
connection with any litigation, (D) to the extent necessary in order to comply
with any law, order, regulation, ruling or governmental request applicable to
Executive, (E) as required in connection with an audit by any taxing authority,
or (F) as permitted by the express written consent of the Board.

 

(i)       In the event Executive is required to disclose Confidential
Information pursuant to any of the foregoing exceptions, Executive shall
promptly notify the Company of such pending disclosure and assist the Company
(at the Company’s sole expense, which will be advanced to Executive whenever
reasonable to do so) in seeking a protective order or in objecting to such
request, summons or subpoena with regard to the Confidential Information. If the
Company does not obtain such relief prior to the time that Executive is required
to disclose such Confidential Information, Executive may disclose that portion
of the Confidential Information (A) which counsel to Executive advises Executive
that he is required to disclose or (B) which could subject Executive to be
liable for contempt or suffer censure or penalty. In such cases, Executive shall
promptly provide the Company with a copy of the Confidential Information so
disclosed. This provision applies without limitation to unauthorized use of
Confidential Information in any medium, including film, videotape, audiotape and
writings of any kind (including books, articles, emails, texts, blogs and
websites).

 

(ii)      Executive is hereby notified, pursuant to the federal Defend Trade
Secrets Act of 2016 (“DTSA”), that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (C) where the disclosure of a trade secret is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, Executive is hereby notified under the DTSA that, if an
individual files a lawsuit for retaliation by an employer for reporting a
suspected violation of law, the individual may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding if the
individual (Y) files any document containing the trade secret under seal; and
(Z) does not disclose the trade secret, except pursuant to court order.

 

(d)       Inventions and Patents; Third Party Information. The results and
proceeds of Executive’s services to the Company (whether prior to or during the
Employment Term), including, without limitation, any works of authorship related
to the Company resulting from Executive’s services during Executive’s employment
with the Company and any works in progress will be works-made-for-hire. The
Company will be deemed the sole owner throughout the universe of such
works-made-for-hire and any and all rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds will not
legally be a work-made-for-hire or there are any rights which do not accrue to
the Company under the preceding sentence, then Executive hereby irrevocably
assigns and agrees to assign to the Company any and all of Executive’s right,
title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed. The Company will have the right to use the same in
perpetuity throughout the universe in any manner the Company determines without
any further payment to Executive whatsoever. Executive will, from time to time,
as may be reasonably requested by the Company, and at the Company’s sole
expense, sign such documents and assist the Company to establish or document the
Company’s exclusive ownership of any and all rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright
or patent applications or assignments. To the extent Executive has any rights in
any such results and proceeds that cannot be assigned in the manner described
above, Executive unconditionally and irrevocably waives the right to enforce
such unassignable rights. This Section 9(d) is subject to, and will not be
deemed to limit, restrict or constitute any waiver by the Company of, any rights
of ownership to which the Company may be entitled by operation of law by virtue
of the Company being Executive’s employer. This Agreement does not apply to an
invention or other works of authorship for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on Executive’s own time, and (i) which does not relate (A)
directly to the business of the Company or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) which does not result
from any work performed by Executive for the Company hereunder.

 



 -6- 

 

 

(e)        Enforcement; Remedies. Executive acknowledges that the covenants set
forth in Sections 9(a), 9(b), 9(c) and 9(d) impose a reasonable restraint on
Executive in light of the business and activities of the Company and its
Affiliates. Executive acknowledges that a breach of Sections 9(a), 9(b), 9(c) or
9(d) by Executive will cause serious and potentially irreparable harm to the
Company and its Affiliates. Executive therefore acknowledges that a breach of
Sections 9(a), 9(b), 9(c) or 9(d) by Executive cannot be adequately compensated
in an action for damages at law, and equitable relief would be necessary to
protect the Company and its Affiliates from a violation of this Agreement and
from the harm which this Agreement is intended to prevent. By reason thereof,
Executive acknowledges that the Company is entitled, in addition to any other
remedies it may have under this Agreement or otherwise, to preliminary and
permanent injunctive and other equitable relief to prevent or curtail any breach
or threatened breach of this Agreement. Executive acknowledges, however, that no
specification in this Agreement of a specific legal or equitable remedy may be
construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this Agreement by Executive. If
Executive breaches this Section 9, Executive shall pay the reasonable attorneys’
fees and costs incurred by the Company in connection with enforcing its rights
under this Agreement.

 

(f)         Modification. In the event that any provision or term of this
Sections 9(a), 9(b), 9(c) or 9(d), or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographic and
temporal restrictions and provisions contained in Sections 9(a) or 9(b)) is held
to be unenforceable or invalid for any reason, such provision or portion thereof
will be modified or deleted in such a manner as to be effective for the maximum
period of time, the maximum geographical area, and otherwise to the maximum
extent as to which it may be enforceable under applicable law. Such modified
restriction(s) shall be enforced by a court having jurisdiction. In the event
that such modification is not possible, because each of Executive’s obligations
in Sections 9(a), 9(b), 9(c) and 9(d) is a separate and independent covenant,
any unenforceable obligation shall be severed and all remaining obligations
shall be enforceable.

 



 -7- 

 

 

10.      Definitions. For purposes of this Agreement, the following defined
terms have the following meanings:

 

(a)         “Affiliate” means, with respect to the Company, any corporation,
limited liability company, partnership, business trust or organization, or other
entity directly or indirectly controlling, controlled by or under common control
with the Company, where control means holding more than 50% of both the voting
interests of the entity and the authority to direct the management and policies
of the entity.

 

(b)        “Cause” means any of the following: (i) Executive’s conviction of, or
plea of guilty or nolo contendere to, a misdemeanor involving dishonesty,
wrongful taking of property, immoral conduct, bribery or extortion or any
felony; (ii) willful material misconduct by Executive in connection with the
business of the Company and its affiliates; (iii) Executive’s continued and
willful failure to perform substantially his responsibilities to the Company
under this Agreement; (iv) Executive’s material breach of this Agreement;
(v) Executive’s fraud, theft or material dishonesty against the Company, its
affiliates or its customers; (vi) Executive’s willful and material breach of the
Company’s written code of conduct and business ethics or other material written
policy, procedure or guideline in effect from time to time and applicable to the
Company’s employees generally relating to personal conduct; or (vii) Executive’s
willful attempt to obstruct or willful failure to cooperate when with any
investigation authorized by the Board or any governmental or self-regulatory
entity. Any determination of Cause by the Company shall be made by a resolution
approved by a majority of the members of the Board, provided that, with respect
to Sections 10(a)(ii), 10(a)(iii), 10(a)(iv), 10(a)(vi) and 10(a)(vii) and
notwithstanding any other provision of this Agreement to the contrary, Company
shall not terminate the Employment Term for Cause unless (x) the Board notifies
Executive in writing of such determination within ninety (90) days following the
Company’s first knowledge of the existence thereof (which notice specifically
identifies the reasons and details therefore), (y) Executive fails to remedy the
same within thirty (30) days after the date on which he received such notice
(the “Remedial Period”), and (z) the Company terminates the Employment Term for
Cause within thirty (30) days after the end of the Remedial Period.

 

(c)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)        “Competing Business” means (i) a business that is engaged in the
acquisition or operation of compressed natural gas fueling stations, or (ii) any
other business in which the Company or any of its Affiliates is then-currently
engaged or was engaged at any time in the twelve (12) month period prior to
Executive’s last day of employment with the Company.

 

(e)         “Confidential Information” means confidential or proprietary
information and/or techniques of the Company or its Affiliates entrusted to,
developed by, or made available by the Company or any of its Affiliates to
Executive during the Employment Term, whether in writing, in computer form,
reduced to a tangible form in any medium, or conveyed orally, that is not
generally known by others in the form in which it is or was used by the Company
or its Affiliates. Examples of Confidential Information include, without
limitation: (i) sales, sales volume, sales methods, sales proposals, business
plans or statements of work; (ii) customers of the Company, prospective customer
(with whom the Company has had a substantive discussion on it becoming a
customer of the Company within the immediately preceding twelve (12) months),
and customer records, including contact and preference information; (iii) costs
of goods or services charged by vendors and suppliers to the Company; (iii)
prices charged to specific customers and non-public general price lists and
similar pricing information; (iv) terms of contracts with customer;
(vii) non-public information and materials describing or relating to the
financial condition and affairs of the Company or its Affiliates, including but
not limited to, financial statements, budgets, projections financial and/or
investment performance information, research reports, personnel matters,
products, services, operating procedures, organizational responsibilities and
marketing matters, policies or procedures; (viii) non-public information and
materials describing existing or new processes, products and services of the
Company or its Affiliates, including marketing materials, analytical data and
techniques, and product, service or marketing concepts under development, and
the status of such development; (ix) the business or strategic plans of the
Company or its Affiliates; (x) the information technology systems, network
designs, computer program code, and application practices of the Company or its
Affiliates; (xi) acquisition candidates of the Company or its Affiliates or any
studies or assessments relating thereto; and (xii) trademarks, service marks,
trade secrets, trade names and logos. In addition and notwithstanding the
foregoing, Confidential Information does not include either (y) information
that, other than as a result of a breach by Executive of this Agreement, is or
becomes generally known to and available for use by the public and (z)
information that is, at any time, either on the Company’s website or is in
brochures, advertising and other materials furnished or provided to customers of
the Company and prospective customer (with whom the Company has had a
substantive discussion on it becoming a customer of the Company within the
immediately preceding twelve (12) months).

 



 -8- 

 

 

(f)         “Disability” means Executive’s inability to perform one or more
essential functions of his position, after taking into account reasonable
accommodations, by reason of any medically diagnosed physical or mental
impairment and such inability continues for a period of at least 120 consecutive
calendar days. A determination of such Disability will be made by a physician
reasonably acceptable to the Company and Executive (or, if applicable, his
spouse or legal representative).

 

(g)        “Good Reason” means the occurrence of any of the following events,
without the written consent of Executive:

 

(i)      any reduction in Executive’s Base Salary (as it may have been increased
after the Effective Date), except by no more than ten percent (10%) as part of
an across the board salary reduction uniformly applied to all of executives of
the Company;

 

(ii)     any material reduction in Executive’s authority, duties or
responsibilities or the assignment to Executive of any duties that are
inconsistent with his position or;

 

(iii)     any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which Executive provides
services to the Company or any of its Affiliates.

 

Notwithstanding any other provision of this Agreement to the contrary, Executive
shall not terminate the Employment Term for Good Reason unless (A) Executive
notifies the Company in writing of the condition that Executive believes
constitutes Good Reason within ninety (90) days following the Executive’s first
knowledge of the existence thereof (which notice specifically identifies such
condition and the details regarding its existence), (ii) the Company fails to
remedy such condition within thirty (30) days after the date on which it
receives such notice (the “Remedial Period”), and (iii) Executive terminates the
Employment Term within thirty (30) days after the end of the Remedial Period for
Good Reason.

 



 -9- 

 

 

(h)         “Section 409A” means Section 409A of the Code and the
Treasury Regulations issued thereunder.

 

(i)       “Territory” means any State in the United States in which the Company,
its Affiliates then-currently conduct their business or have conducted their
business at any time in the prior twelve (12) months.

 

11.      Tax Matters

 

(a)         Withholding. All payments made pursuant to this Agreement will be
subject to withholding of taxes as required by applicable law.

 

(b)         Responsibility. Notwithstanding anything to the contrary herein, the
Company makes no representations or warranties to Executive with respect to any
tax, economic or legal consequences of this Agreement or any payments or other
benefits provided hereunder, including without limitation under Section 409A,
and no provision of the Agreement shall be interpreted or construed to transfer
any liability for failure to comply with Section 409A or any other legal
requirement from Executive or any other individual to the Company or any of its
Affiliates, except as provided below. Executive, by executing this Agreement,
shall be deemed to have waived any claim against the Company and its Affiliates
with respect to any such tax, economic or legal consequences; provided, however,
if any amount payable pursuant to this Agreement is included in Executive’s
gross income under Section 409A(a)(1)(A) of the Code, then (i) Executive shall
be responsible for the payment of the income taxes imposed on such payment and
the amount of interest under Section 409A(a)(1)(B)(i)(I) of the Code and (ii)
the Company shall be responsible for the payment of the amount due under Section
409A(a)(1)(B)(i)(II) of the Code within 30 days after such time as a final
determination is made that such amount is due and payable by Executive (whether
by an agreed assessment, a decision upon administrative appeal, or a decision by
a court having jurisdiction). The parties intend that the payment under the
preceding clause (ii) will comply with Treasury Regulation Sections
1.409A-3(i)(1)(i), 1.409A-3(i)(1)(v) and 1.409A-3(i)(1)(v).

 

(c)         Section 409A. The parties intend that this Agreement and the
payments and other benefits provided hereunder be exempt from the requirements
of Section 409A to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulations Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulations Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A is applicable to this Agreement and any such payments and benefits,
the parties intend that this Agreement and such payments and benefits comply
with the deferral, payout and other limitations and restrictions imposed under
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:

 

(i)       if at the time Executive’s employment hereunder terminates, Executive
is a “specified employee,” as defined in Treasury Regulations
Section 1.409A-1(i) and determined using the identification methodology selected
by the Company from time to time, or if none, the default methodology, then to
the extent necessary to avoid subjecting Executive to the imposition of any
additional tax under Section 409A, any and all amounts payable under this
Agreement on account of such termination of employment that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid in a lump sum on the first day of the seventh month
following the date on which Executive’s employment terminates or, if earlier,
upon Executive’s death;

 



 -10- 

 

 

(ii)      a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service,” as defined in Treasury
Regulations Section 1.409A-1(h) after giving effect to the presumptions
contained therein, and, for purposes of any such provision of this Agreement,
references to “terminate,” “termination,” “termination of employment” and like
terms shall mean separation from service;

 

(iii)     each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments; and

 

(iv)     with regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulations Section 1.409A-1(b), (A) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (C) such payments shall be made no later than two and a half months after
the end of the calendar year in which the expenses were incurred.

 

(d)      Limitation on Payments Under Certain Circumstances.

 

(i)       Notwithstanding any other provision of this Agreement to the contrary,
in the event that Executive becomes entitled to receive or receives any
payments, options, awards or benefits (including, without limitation, the
monetary value of any non-cash benefits and the accelerated vesting of stock
awards) under any agreement, arrangement, plan or program with the Company or
any person affiliated with the Company (collectively, the “Payments”), that may
separately or in the aggregate constitute “parachute payments” within the
meaning of Code Section 280G and the Treasury regulations promulgated thereunder
(“Section 280G”) and it is determined that, but for this Section 12(d)(i), any
of the Payments will be subject to any excise tax pursuant to Code Section 4999
or any similar or successor provision (the “Excise Tax”), the Company shall pay
to Executive either (i) the full amount of the Payments or (ii) an amount equal
to the Payments reduced by the minimum amount necessary to prevent any portion
of the Payments from being an “excess parachute payment” (within the meaning of
Section 280G) (the “Capped Payments”), whichever of the foregoing amounts
results in the receipt by Executive, on an after-tax basis (with consideration
of all taxes incurred in connection with the Payments, including the Excise
Tax), of the greatest amount of Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax. For purposes of
determining whether Executive would receive a greater after-tax benefit from the
Capped Payments than from receipt of the full amount of the Payments and for
purposes of Section 11(d)(iii) (if applicable), Executive shall be deemed to pay
federal, state and local taxes at the highest marginal rate of taxation for the
applicable calendar year.

 



 -11- 

 

 

(ii)     All computations and determinations called for by Sections 11(d)(i) and
11(d)(iii) shall be made and reported in writing to the Company and Executive by
a third-party service provider selected by the Company and Executive (the “Tax
Advisor”), and all such computations and determinations shall be conclusive and
binding on the Company and Executive. For purposes of such calculations and
determinations, the Tax Advisor may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and Executive shall furnish to the Tax Advisor such information and
documents as the Tax Advisor may reasonably request in order to make their
required calculations and determinations. The Company shall bear all fees and
expenses charged by the Tax Advisor in connection with its services.

 

(iii)    In the event that Section 11(d)(i) applies and a reduction is required
to be applied to the Payments thereunder, the Payments shall be reduced by the
Company in a manner and order of priority that provides Executive with the
largest net after-tax value; provided that payments of equal after-tax present
value shall be reduced in the reverse order of payment. Notwithstanding anything
to the contrary herein, any such reduction shall be structured in a manner
intended to comply with Section 409A.

 

12.      Assignment. This Agreement and Executive’s rights under this Agreement
are personal to Executive and shall not be assignable by Executive. The Company
may, by written notice to Executive, assign this Agreement to any affiliated or
successor to all or substantially all of the business and assets the Company and
then only so long as such affiliate or successor assumes and agrees, in such
form and substance as is reasonably satisfactory to Executive, to perform all of
the Company’s duties, responsibilities, obligations and liabilities hereunder,
including without limitation upon the termination of the Employment Term;
provided, however, the termination of Executive’s employment hereunder by such
affiliate or successor and the immediate hiring and continuation of Executive’s
employment by such affiliate or successor upon the identical terms and
provisions of this Agreement shall not be deemed to constitute a termination of
the Employment Term. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.

 

13.      Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
reputable commercial overnight service, or (c) four (4) days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 

If to the Company:

 

Minn Shares Inc.

315 East Lake Street, Suite 301

Wayzata, Minnesota 55391

 Attention: John P. Yeros

 

If to Executive:

  

Damon R. Cuzick

8285 West Lake Pleasant Parkway,

Peoria, Arizona 85382

 



 -12- 

 

 

14.      Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

 

15.      Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration or modification of any of the provisions of this Agreement will be
binding unless in writing that specifically refers to this Agreement and is
signed by Executive and a duly authorized representative of the Company.

 

16.      Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement must be in writing and will not operate as or be construed to be
a waiver of any other previous or subsequent breach of this Agreement.

 

17.      Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

 

18.      Governing Law. This Agreement will be construed and interpreted in
accordance with, and any dispute or controversy arising from any breach or
asserted breach of this Agreement will be governed by, the laws of the State of
Minnesota, without regard to any choice of law rules. Any action brought to
enforce or interpret this Agreement must be brought in the state or federal
courts for the State of Minnesota, sitting in Hennepin County, and the parties
hereby consent to the jurisdiction and venue of such courts in the event of any
dispute. Each of the parties knowingly and voluntarily waives all right to trial
by jury in any action or proceeding arising out of or relating to this
Agreement, Executive’s employment by the Company, or for recognition or
enforcement of any judgment.

 

19.      Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this Agreement with and obtain advice from his private attorney, has
had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

20.      Counterparts. This Agreement may be executed in counterparts, and may
delivered personally or by facsimile or electronic transmission, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned parties.

 



 -13- 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Executive Employment
Agreement, in the case of the Company by its duly authorized officer, as of the
Effective Date in the preamble hereof.

 

COMPANY:             Minn Shares Inc.             By: /s/ John Yeros   Date:
February 1, 2017 Name: John Yeros     Title: CEO    

 

EXECUTIVE:           /s/ Damon R. Cuzick   Date: February 1, 2017 Damon R.
Cuzick    

 

 

Signature Page to Damon Cuzick Employment Agreement

 

 



 

 

 

 

 

 

 

